UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark one) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-15223 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) California 95-3280412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15350 Sherman Way, Suite 350 Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (818) 226-1968 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock (without par value) Rights to purchase Preferred Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £YESTNO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. £YESTNO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYES£NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £YES£NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer £ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £YESTNO The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter (based upon the last sale price of the common stock as reported by the OTC Bulletin Board), was approximately $4,500,000. As of March 8, 2010, 10,049,539 shares of common stock of the registrant were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement relating to its 2010 annual meeting of shareholders, which will be filed with the Securities and Exchange Commission pursuant to Regulation 14A within 120 days of the close of the registrant’s last fiscal year, are incorporated by reference into Part III of this Report. TABLE OF CONTENTS PART I Page Number Item 1. Business General 1 Recent Developments 2 Business Segments 3 Competition 5 Sales to Major Customers 6 Marketing 6 Human Resources 6 Suppliers 6 Government Regulation 7 Professional and Product Liability Insurance 8 Additional Information 8 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 18 Item 3. Legal Proceedings 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 29 Item 8. Financial Statements and Supplementary Data 29 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A(T). Controls and Procedures 29 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14. Principal Accounting Fees and Services 32 PART IV Item 15. Exhibits, Financial Statement Schedules 32 Signatures 36 Index to Consolidated Financial Statements and Schedules F-1 i PART I Forward-Looking Statements This report includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities and Exchange Act of 1934, as amended. All statements other than statements of historical facts are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues or other financial items, any statement of the plans and objectives of management for future operations, any statements concerning proposed new products or strategic arrangements, any statements regarding future economic conditions or performance, and any statement of assumptions underlying any of the foregoing. In some cases, forward-looking statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “intends”, or “continue” or the negative thereof or other comparable terminology. Although the Company and its management believe that the expectations reflected in the forward-looking statements contained herein are reasonable, there can be no assurance that such expectations or any of the forward-looking statements will prove to be correct, and actual results could differ materially from those projected or assumed in the forward-looking statements. The Company’s future financial condition and results of operations, as well as any forward-looking statements, are subject to inherent risks and uncertainties, including but not limited to the Risk Factors set forth under Item1A, and for the reasons described elsewhere in this report. All forward-looking statements and reasons why results may differ included in this report are made as of the date hereof, and we assume no obligation to update these forward-looking statements or reasons why actual results might differ. Item 1. Business General HemaCare Corporation (“HemaCare” or the “Company”) provides the customized delivery of blood products and services. The Company collects, processes and distributes blood products to hospitals and research related organizations. The Company operates and manages donor centers and mobile donor vehicles to collect transfusable blood products from donors. Additionally, the Company provides blood related services, principally therapeutic apheresis procedures, stem cell collection and other blood treatments to patients with a variety of disorders. Blood related therapeutic services are usually provided to hospitals under contract as an outside purchased service. The Company has operated in Southern California since 1979. In 1998, the Company expanded operations to include portions of the eastern United States. In August 2006, the Company acquired Florida based Teragenix Corporation, subsequently renamed HemaCare BioScience, Inc. (“HemaBio”), which sourced, processed and distributed human biological specimens, manufactured quality control products and provided clinical trial management and support services. As a result of projected losses by HemaBio in the third and fourth quarters of 2007, and the resignations of key members of HemaBio’s management, the Board of Directors of HemaBio, in consultation with, and with the approval of, the Board of Directors of the Company, determined HemaBio’s business could not operate without senior management, and therefore closed all operations of HemaBio, effective November 5, 2007. See Note 3 of Notes to Consolidated Financial Statements. The Company’s current strategy is to profitably grow the core business of providing blood products and therapeutic services to hospital customers, in addition to leveraging the Company’s expertise and infrastructure to support research organizations and developing cellular therapy technologies. Central to this effort is a new focus on sales and marketing to differentiate the Company from the competition by clearly communicating the Company’s unique value to customers. Examples of this effort include introduction of a new service mark, The Service DifferenceSM, and hiring sales professionals to support all business segments. The Company also plans to expand its service offerings in the Mid-Atlantic market to include blood products to complement the existing therapeutic services business. 1 Although most suppliers of transfusable blood products are organized as not-for-profit, tax-exempt organizations, all suppliers charge fees for blood products to cover their cost of operations. The Company believes that it is the only investor-owned and taxable organization operating as a transfusable blood supplier with significant operations in the U.S. In the future, the Company intends to leverage its core-business infrastructure, to enable collection of various cellular components for cellular therapy manufacturing and future personalized patient therapies. The Company already collects allogeneic, whole-blood derived, stem cells for hospital customers, research organizations and other biotech companies to support their cellular therapy research and manufacturing. In doing so, the Company directly leverages its equipment, facilities, licensure, current good manufacturing (“cGMP”) protocols, and hospital relationships. Ultimately, the Company believes these specialized collections will generate high margin revenue through the support of advanced therapies and research activities. The Company was incorporated in the state of California in 1978. Recent Developments Weak Economy Resulted in an Excess Supply of Blood Products During the first half of 2009, the Company’s strong customer relationships caused an increase in the volume of blood products sold, which resulted in an increase in the utilization of the Company’s production capacity. Profit margins improved as more of the Company’s fixed costs were allocated across a larger volume of products sold. As the year progressed, the weakness in the economy began to impact the blood products industry. During the last six months of 2009, the supply of blood products steadily increased as individuals deferred healthcare decisions as a result of unemployment, or other financial insecurities. This caused an unprecedented industry wide surplus of blood products as blood suppliers were generally slow to reduce production. In order to move excess inventory, blood suppliers lowered prices to levels not seen in recent years. This increased level of competition caused the Company to lose market share to lower price suppliers. As a result of the decrease in capacity utilization, profit margins for blood products were generally lower in the second half of the year. New Sales and Marketing Initiative To position the Company for future growth, the Company developed new sales and marketing strategies focused on articulating the Company’s value added services not offered by the competition. In November 2009, the Company hired Pete van der Wal as Vice President of Sales and Marketing to communicate the Company’s new differentiation strategy. Mr. van der Wal was subsequently appointed as the Company’s President and Chief Executive Officer in February 2010. The Company developed a new service mark, The Service DifferenceSM, and commencing in 2010 the Company renamed its two principle business segments to emphasize the Company’s commitment to customer service in an effort to differentiate the Company from the competition. The Company also reorganized its blood products sales and marketing function to more closely link the Company’s customer sales activities with the recruitment of blood drive sponsors and blood donors, and combined the previously segregated blood products and therapeutic services sales functions into one integrated sales activity. Completion of the First Phase of the Company’s Technology Implementation Project In December 2006, the Company signed a contract to license a computer system to automate all of the Company’s blood products operations. The project to install this new system involved several phases, and was expected to take several years to complete and involve considerable financial and managerial resources. The first phase of this project automated the donor screening and qualification functions at the Company’s California blood products operations. This phase was successfully completed in July 2009 and required an investment of $948,000, which is included in plant and equipment on the Company’s balance sheet as of December 31, 2009. With the completion of this phase, the Company is now using a system, licensed by the U. S. Food and Drug Administration (“FDA”), that significantly reduces the possibility of erroneously collecting from donors who should be deferred according to industry standards for donor qualification. The next phase of this project involves automating the Company’s California blood component manufacturing and distribution operations, which the Company anticipates completing by the end of 2010. 2 Improvement in Outcomes from Regulatory Inspections The Company is periodically inspected by federal, state and local governmental agencies, as well as industry accreditation assessors, to determine compliance with the laws, regulations and industry standards established to insure the safety, quality, identity, purity and potency of the products produced by blood suppliers. Previously, the FDA inspected the Company’s California blood products operations and determined that deficiencies existed to require the FDA to issue a “Warning Letter” to notify the Company that significant improvements were required or further regulatory action was likely. Subsequent to the issuance of this letter, the Company invested considerable time and money to address each of the issues raised by the FDA. During 2009, the Company’s California blood products operations were inspected again by the FDA, and at the conclusion of this inspection, the FDA provided the Company with a list of observations; however, the FDA did not document any repeat observations of previous compliance issues. Although future inspections could result in additional regulatory action, the Company’s focus on addressing the specific issues raised in the FDA Warning Letter resulted in a vastly improved outcome compared with previous inspections. Resignation of Chief Executive Officer and Chief Financial Officer On February 26, 2010 John Doumitt resigned as the Company’s Chief Executive Officer, and as a member of the Company’s Board of Directors. In exchange for a release of any employment related claims Mr. Doumitt could assert against the Company, the Company agreed to pay Mr. Doumitt $62,500 on April 9, 2010. On February 27, 2010, the Company's Board of Directors promoted Pete van der Wal, then serving as the Company’s Vice President of Sales and Marketing, to serve as President and Chief Executive Officer, and appointed Mr. van der Wal to serve on the Company’s Board of Directors. On March 11, 2010 Robert S. Chilton resigned as the Company’s Chief Financial Officer, and as a member of the Company’s Board of Directors. In exchange for a release of any employment related claims Mr. Chilton could assert against the Company, the Company agreed to pay Mr. Chilton $115,000 on April 26, 2010. On March 11, 2010, the Company's Board of Directors named Pete van der Wal, then serving as the Company’s President and Chief Executive Officer, as Chief Financial Officer. Business Segments HemaCare operates two primary business segments. The first is the blood products segment, which supplies customers with red blood cells, apheresis platelets and other blood products. The second segment is the blood services segment, which includes therapeutic apheresis procedures, stem cell collection and other blood therapies provided to patients typically in a hospital setting. The Company renamed its two business segments at the beginning of 2010 to reflect its increased emphasis on customer service. The historically named blood products segment has been renamed the “blood services” segment, and the historically named blood services segment has been renamed the “therapeutic services” segment. To maintain consistency with previous 2009 filings with the Securities and Exchange Commission (“SEC”), in this report the Company continues to refer to its business segments using their historical names. In future filings with the SEC, the Company will refer to its business segments by their new names. Blood Products Operations This business segment collects, processes and distributes blood products primarily for transfusion in a hospital setting, but occasionally produces human-derived blood products utilized by health research related organizations, or cellular therapy companies. The Company contracts with hospitals to provide transfusable blood products and conduct blood drives in the hospital’s name, which provides the hospital with a source of locally collected blood products and markets the hospital to the community. 3 The Company conducts whole blood collection drives at sponsor organizations, such as employers, schools or churches. The Company’s recruitment staff works with the staff of the sponsor organization to encourage individuals associated with the sponsor to donate blood at a blood drive. The Company utilizes 18 vehicles, 13 in California and 5 in Maine, to transport equipment, supplies, and occasionally staff, to blood drives. The actual collection process is safe and simple for the donor. Whole blood collected at blood drives is tested and processed into blood products, principally red blood cells and plasma. The Company operates five free standing donor centers, three in California and two in Maine, where selected blood components are collected, principally platelets, utilizing a cell separator. This process, known as apheresis, allows for the collection of only selected components of a donor’s blood, returning the other components to the donor’s bloodstream. Apheresis platelet collection is more complex and expensive than whole blood collection. Apheresis equipment is costly and requires longer donation times, which result in higher labor costs. Recruiting donors for apheresis platelet donations is considerably more difficult than recruiting whole blood donors because of the complexity of the donation process, and longer donation times. Recruiting and retaining donors is critical to the success of the Company’s blood products operations. Apheresis platelet donors are recruited from the most dedicated subset of the whole blood donor population. The Company has demonstrated a consistent track record of donor recruitment for apheresis platelet donors. Platelet products are generally collected using apheresis because a sufficient volume of platelets is collected from a single donation to produce a transfusable unit. These products are known as Single Donor Platelets. Platelet products can be produced from whole blood donations as well; however, to produce a transfusable unit, platelets from several whole blood donations are aggregated. These products are known as Random Platelets. Random Platelets are considered less desirable for transfusion because the recipient is exposed to pathogen risk from multiple donors, as opposed to only a single donor from Single Donor Platelets. The Company also purchases blood products from other blood suppliers to satisfy customer demand whenever the Company’s operations cannot produce sufficient quantity. The Company generally uses its own vehicles to deliver blood products directly to customers, but will occasionally use a common carrier as well. The Company utilizes 11 vehicles, 7 in California and 4 in Maine, for the delivery of blood products. Blood products revenue depends on a number of factors, including the success of the Company’s recruitment efforts, the success of the Company’s marketing efforts to attract and retain new customers, and the ability of the Company to properly process, store and transport blood products to customers. Blood Services Operations Therapeutic apheresis is a technique for removing components from a patient's blood and is used in the treatment of autoimmune diseases and other disorders. These services are generally provided upon the request of a hospital, which has received an order from a patient's physician. Therapeutic treatments are administered using mobile equipment operated at the patient's bedside, a hospital outpatient setting or in a physician’s office. The mobile therapeutic equipment includes a blood cell separator and the disposables needed to perform the procedure. The Company utilizes five vehicles, two in California and three that are garaged in New York, for the delivery of equipment and supplies in support of its blood services operations. Treatments are primarily administered by trained nurse-specialists, under the supervision of a physician, and acting in accordance with documented operating procedures and quality assurance protocols based on guidelines developed by the AABB and the Joint Commission on Accreditation of Healthcare Organizations. 4 Since requests for therapeutic apheresis treatments are often sporadic and unpredictable, many hospitals choose not to equip, staff and maintain an apheresis unit. The existing nurse shortage in the U.S. has also hindered hospital efforts to adequately staff apheresis units. The Company’s services enable hospitals to offer therapeutic apheresis services to their patients on an "as needed" basis without incurring the costs associated with maintaining a full-time team of apheresis specialists. In addition, the Company’s services can serve to supplement a hospital’s existing apheresis capability when demand exceeds capacity. Blood services revenue depends on a number of factors, including the occurrence of disease states that are appropriately treated by these services, and the perceived benefits of blood therapies compared with alternative courses of treatment. The Company believes that physician education on the benefits of therapeutic apheresis results in increased application of such treatments in medically appropriate circumstances. The Company’s affiliated medical directors conduct educational seminars for physicians to inform them of the benefits of therapeutic apheresis relative to other modes of patient treatment. The Company provides therapeutic services using all currently recognized treatment methods: plasma exchange, red cell exchange, cell depletion, stem cell collection and photopheresis. Patients suffering from diseases such as multiple myeloma, polyneuropathy, leukemia, systemic lupus erythematosus, scleroderma, hyperviscosity syndrome, thrombocytosis, thrombotic thrombocytopenic purpura, myasthenia gravis and Guillain-Barre syndrome may benefit from therapeutic apheresis treatments. The Company provides therapeutic apheresis services on a regional basis in several states. Major operations are in Southern California and in several Mid-Atlantic states, including New York. Competition The blood products and blood services industries have many participants from small limited service providers to large full service organizations. There is competition for customers on the basis of many factors, including reputation for reliable customized quality performance, expertise and experience in specific areas, scope of service offerings, price, and customer service. The Company believes it competes favorably in these areas. Most U.S. transfusable blood products suppliers are organized as not-for-profit, tax-exempt entities. However, all blood suppliers charge fees for the products utilized. These fees are generally set at levels based on the supply and demand for specific products, and are influenced by the competition among blood products suppliers and federal reimbursement rates to hospital customers. Many suppliers have greater financial, technical and personnel resources than the Company. In addition, since many of the Company’s competitors are tax-exempt, they do not bear the tax burden the Company faces, and they have access to lower cost tax-exempt debt financing. Their status as charitable institutions may also give them an advantage in recruiting volunteer donors. Approximately 40% of U. S. transfusable blood products are supplied by the American Red Cross (“ARC”) through its national collection network, and approximately 50% are supplied by local and regional blood centers, including the Company. The remainder is collected by hospitals directly. The Company competes in the blood product marketplace through a strategy of offering blood supply services tailored to the requirements of individual customers. The Company consistently reevaluates and revises its blood supply services to respond to marketplace factors. Some competitors have advantages over the Company as a result of established positions and relationships within the communities they serve. In addition, the ARC’s size and market dominance provides them with greater resources to sustain periods of unprofitable sales, or to adopt aggressive pricing strategies for the purpose of defending or increasing market share. 5 The competition in the therapeutic blood services business is primarily regional and community blood banks, dialysis companies that also provide therapeutic blood services, and a wide range of small blood services companies. In addition, since some diseases treatable with therapeutic apheresis are also treatable by other medical therapies, the competition for the Company’s therapeutic blood services business includes companies that market or provide many of these competing medical therapies. The Company believes that it competes in this market by offering customized quality performance, expertise and experience in specific areas, scope of service offerings, price, and customer service. In addition, the Company educates the medical community on the benefits of therapeutic apheresis as a treatment solution for various diseases by offering speakers at meetings with the cooperation of hospital customers or at meetings of professional organizations, conducting dinner lectures where clinical information is provided, and publishing clinical articles in the Company’s newsletter to physicians. Sales to Major Customers The Company provides products and services to healthcare providers, hospitals and research related organizations, all of which are referred to as “customers” for purposes of identifying concentration risk. During 2009, one customer represented approximately 18.1% of total revenue. The next two largest customers accounted for approximately 9.2% and 7.4% of total revenue respectively. The Company’s ten largest customers accounted for 56% of total revenue. Other than lease of space for donor centers at customers’ facilities, the Company’s only relationship with any of these customers is as a provider of blood products and services. Marketing To address competitive pressures in the industry, and to reflect the Company’s increased emphasis on service as the primary means of differentiating the Company’s products and services from those of its competition, in February 2010 the Company promoted Pete van der Wal, previously the Company’s Vice President of Sales and Marketing, as the Company’s new President and Chief Executive Officer. Mr. van der Wal’s focus will be to develop and articulate a differentiation strategy focused on value added services not offered by the competition. The Company has developed the service mark “The Service DifferenceSM” and changed the names of its principle business units to reflect service is a unique differentiator compared with the competition. As a smaller company than the main competitors in the blood products marketplace, HemaCare offers more flexible supply arrangements and pricing structure. This flexibility, a focus on customer service, and local expertise, are the main messages communicated to potential customers. Human Resources As of March 10 2010, the Company had 251 employees, including 68 part-time and temporary employees. Most of the Company's professional and management personnel possess prior experience in hospitals, medical service companies or blood banks. None of the Company's employees is represented by a labor union. The Company considers its relations with its employees to be good. Suppliers The Company maintains relationships with numerous suppliers who provide cell separator equipment, disposable supplies, replacement fluids, testing services and blood products. Generally, the Company has no difficulty obtaining most of its equipment and supplies; however, if there were material adverse changes affecting the sources of its supplies, the Company's operations could be adversely affected. In particular, in the event of a war or other international conflict or natural disaster, the availability of critical supplies could be negatively affected and the cost of procuring these supplies could increase. 6 During 2009, the Company received goods and services from two major vendors; the first of which is Caridian BCT, which represented approximately 16.3% of the Company’s total operating costs from continuing operations. This vendor provided products that support the Company’s cell separation equipment used by both the blood products and blood services segments. The second largest vendor is Creative Testing Solutions, which represented approximately 13.1% of total operating costs from continuing operations. This vendor provided laboratory services. The Company has no relationship with either vendor other than as a consumer of the goods and services provided by each. The Company’s blood products consist of those produced from donated platelets and whole blood, and blood products purchased from other suppliers. The Company competes with the ARC and other blood suppliers in recruiting its donors. The growth of the Company's manufactured blood products business is dependent on the Company's ability to attract, screen and retain qualified donors, or purchase blood products from other suppliers. Government Regulation Blood Products Operations Blood products suppliers are subject to extensive regulation and guidelines of the FDA, AABB, and various state licensing authorities. FDA regulations are comprehensive, complex and extend to virtually all aspects of the blood products industry, including; recruiting, screening blood donors, processing, testing, labeling, storing and shipping blood products, recordkeeping, and communications with hospital customers and donors. FDA regulations also extend to the manufacturers of all critical supplies and equipment used in the blood supply industry. The Company views product safety and compliance with governmental regulations as paramount concerns at all times. The Company has developed extensive procedures and internal quality control programs to increase compliance with all governmental regulations and industry standards. Employees routinely participate in training classes. Employees are evaluated at the conclusion of training to insure that the desired level of understanding of the Company’s compliance and safety procedures is achieved. Finally, HemaCare’s Regulatory Affairs and Quality Assurance Department conducts periodic audits of each operating unit to identify the level of compliance with regulatory procedures. Organizations within the blood supply industry are registered by the FDA to operate blood collection and/or blood processing facilities. All of the Company’s facilities operate under an FDA registration. The FDA also issues licenses to organizations within the blood supply industry to ship blood products across state lines if the qualifying organization can demonstrate adequate employee training programs, procedure documentation and quality control systems to insure the quality of the products shipped. HemaCare holds a license for its Van Nuys, California, Scarborough, Maine and Bangor, Maine facilities to ship selected blood products across state lines. On May 5, 2006, the Company received a warning letter from the FDA pertaining to specific observations from an inspection of the Company’s California operations. In August 2007, the FDA performed another inspection of the Company’s California operations. As a result of this inspection, the Company was provided with a list of observations of regulatory issues and was informed that the 2006 warning letter would remain in effect. During the past year, the FDA conducted inspections at selected HemaCare facilities. At the conclusion of each inspection, the FDA provided the Company with a list of observations of regulatory issues. The Company’s California blood product operations were one of the locations inspected by the FDA in 2009, and at the conclusion of this inspection, the FDA provided the Company with a list of observations; however, the FDA did not document any repeat observations of previous compliance issues. The Company believes it has adequately addressed some the issues raised by the FDA, and is in the process of addressing all remaining issues, and therefore is in compliance with current FDA regulations. Periodically, the health departments of the states in which the Company operates conduct audits of the Company’s facilities and operations. These audits focus on compliance with specific state laws that cover HemaCare’s operations. At the conclusion of these audits, the Company is provided with a list of observations to address. The Company believes that it is in compliance with state regulations governing the Company’s operations. 7 Blood Services Operations Blood services are generally provided upon the request of a hospital, which has received an order from a patient's physician, and therefore is considered an outsourced function of the hospital’s treatment of the patient. Treatments are primarily administered by Company trained nurse-specialists, under the supervision of a physician, and acting in accordance with documented standard operating procedures and quality assurance protocols. Although such procedures are generally considered medical treatments, and therefore not directly regulated by the FDA and other regulatory agencies, the protocols used are based on guidelines developed by the AABB and the Joint Commission on Accreditation of Healthcare Organizations (“JCAHO”). As such, the Company is obligated to adhere to these guidelines in order to maintain its accreditation with the AABB, and to assist hospital customers to comply with their JCAHO accreditation. In addition, the equipment and supplies used during the performance of therapeutic procedures are generally approved by the FDA for the specific treatment performed by the Company’s staff; however, physicians can request that the Company use its equipment and supplies to perform treatments not approved by the FDA, which is authorized as long as it is at the direction of the patient’s physician. Other Matters State and federal laws set forth anti-kickback and self-referral prohibitions, and otherwise regulate financial and referral relationships between blood suppliers, hospitals, physicians and others in the blood supply industry. The Company believes its present operations comply with all currently applicable regulations in this area. New health care regulations are continuously under consideration by lawmakers at the federal level, and in many of the individual states in which the Company operates. New regulations could have a direct impact on the Company and its operations. The Company is not aware of any specific proposed regulation that would have a material adverse impact on the Company; however, the Company is uncertain what changes may be made in the future regarding health care policies, especially those regarding hospital reimbursements, health insurance coverage, product testing, record keeping and managed care that may materially impact the Company's operations. Professional and Product Liability Insurance The blood product and service business is inherently subject to substantial potential liabilities for personal injury claims. The Company maintains medical professional liability insurance in the amount of $3,000,000 for a single occurrence and $5,000,000 in the aggregate per year. Based on the Company’s recent history of claims filed for personal injury and the related monetary damages paid, the Company believes it has adequate insurance; however, there can be no assurance that potential insurance claims will not exceed present coverage or that continued or additional insurance coverage would be available and affordable. If such insurance were ineffective or inadequate for any reason, the Company could be exposed to significant liabilities. Additional Information The Company makes available free of charge through its website, www.hemacare.com, its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) of the Securities Exchange Act of 1934, as soon as practical after those reports are filed with the SEC. The Company’s filings may also be read and copied at the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 800-SEC-0330. The SEC also maintains an Internet site, www.sec.gov, that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. 8 Item 1A Risk Factors The Company’s short and long-term success is subject to many factors that are beyond management’s control. Shareholders and prospective shareholders of the Company should consider carefully the following risk factors, in addition to other information contained in this report. The Company’s business could be harmed by any of these risks. The trading price of the Company’s common stock could decline due to any of these risks, and investors may lose all or part of their investment. Changes in demand for blood products could affect profitability The Company’s operations are structured to produce particular blood products based on customers’ existing demand, and perceived potential changes in demand, for these products. Sudden or unexpected changes in demand for these products could have an adverse impact on the Company’s profitability. Increasing demand could harm relationships with customers if the Company is unable to alter production capacity, or purchase products from other suppliers, to fill orders adequately. This could result in a decrease in overall revenue and profits. Decreases in demand may require the Company to make sizeable investments to restructure operations away from declining products to the production of new products. Lack of access to sufficient capital, or lack of adequate time to properly respond to such a change in demand, could result in declining revenue and profits as customers transfer to other suppliers. Additionally, an increase in the supply of blood products in the marketplace could result in declining revenue and profits for the Company due to a market driven decrease in prices. Costs increasing more rapidly than market prices could reduce profitability The cost of collecting, processing and testing blood products has risen significantly in recent years and will likely continue to increase. These cost increases are related to new and improved testing procedures, increased regulatory requirements related to blood safety, and higher staff and supply costs related to collecting and processing blood products. Competition and fixed price contracts may limit the Company’s ability to maintain existing operating margins. Some competitors have greater resources than the Company to sustain periods of marginally profitable or unprofitable sales. Costs increasing more rapidly than market prices, may reduce profitability and may have a material adverse impact on the Company’s business and results of operations. Competition may cause a loss of customers and an inability to pass on increases in costs thereby impacting profitability Competition in the blood products and blood services industries is primarily based on fees charged to customers. The Company’s primary competition in the blood products market is the ARC, which owns a significant market share advantage over the Company in the regions the Company operates. As a result, the ARC possesses significant market power to influence prices, which can prevent the Company from passing along increases in costs to customers. In addition, hospital consolidations and affiliations allow certain customers to negotiate as a group, exerting greater price pressure on the Company. These changes may have a negative impact on the Company’s future revenue, and may negatively impact future profitability. Changing economic conditions could impact the ability of customers to pay the Company’s invoices The Company’s principal customers are hospitals that depend on payments from private insurance companies and governments to fund operations, and to pay the Company’s invoices for products and services. Deteriorating economic conditions can result in higher unemployment and a related loss of medical insurance coverage for hospital patients. Reduced reimbursement for medical services can strain the financial health of the Company’s hospital customers, which could impact the ability of these customers to pay the Company’s invoices. The Company does not have sufficient resources to sustain operations for an extended period of time if any significant customer, or several smaller customers, failed to pay the Company’s invoices as expected. 9 Declining blood donations could affect profitability The Company’s blood products business depends on the availability of donated blood. Only a small percentage of the population donates blood, and regulations intended to reduce the risk of introducing infectious diseases in the blood supply, result in a decreased pool of potential donors. If the level of donor participation declines, the Company may not be able to reduce costs sufficiently to maintain profitability in blood products. Operations depend on services of qualified professionals and competition for their services is strong The Company is highly dependent upon obtaining the services of qualified professionals. In particular, the Company’s operations depend on the services of registered nurses, medical technologists, regulatory and quality assurance professionals, and others with knowledge of the blood industry. Nationwide, the demand for these professionals exceeds the supply and competition for their services is strong. The Company incurs significant costs to hire and retain staff. If the Company is unable to attract and retain a staff of qualified professionals, operations may be adversely affected which, in turn, may adversely impact profitability. Industry regulations and standards could increase operating costs or result in closure of operations The business of collecting, processing and distributing blood products is subject to extensive and complex regulation by the state and federal governments. The Company is required to obtain and maintain numerous licenses in different legal jurisdictions regarding the safety, quality, identity, purity and potency of products, condition of facilities, and that appropriate procedures are utilized. Periodically the FDA conducts inspections of HemaCare’s facilities and operations. At the conclusion of each inspection, the FDA provides the Company with a list, if any, of observations of regulatory issues discovered during the inspection. Previously, the FDA inspected the Company’s California blood product operations and determined that deficiencies existed to require the FDA issue a “Warning Letter” to notify the Company that significant improvements were required or further regulatory action was likely. Subsequent to the issuance of this letter, the Company invested considerable time and money to address each of the issues raised by the FDA. During 2009, the Company’s California blood product operations were inspected again by the FDA, and at the conclusion of this inspection, the FDA provided the Company with a list of observations; however, the FDA did not document any repeat observations of previous compliance issues. Although future inspections could result in additional regulatory action, the Company’s focus on addressing the specific issues raised in the FDA Warning Letter, resulted in a vastly improved outcome compared to previous inspections. The Company believes it has adequately addressed the issues raised by the FDA, or is in the process of addressing all of the remaining issues. The Company believes that its response and actions taken to address the FDA observations are sufficient that it is in compliance with current FDA regulations; however, the Company cannot insure against future FDA actions, including possible sanctions or closure of selected Company operations. On October 12, 2006, the AABB issued a timeline for gradual implementation of the United States Industry Consensus Standards for the Uniform Labeling of Blood and Blood Components using ISBT 128. In July 2009, the AABB announced that member organizations who fail to convert to ISBT 128 by November 1, 2009 will be subject to a change in their accreditation status to “conditional”. Since the Company failed to comply with this requirement, the Company’s AABB accreditation is currently in “conditional” status. On October 25, 2009, the AABB announced that member organizations that were not compliant by May 1, 2010, must i) submit a detailed plan and timeline for compliance, ii) provide assurance of organizational commitment to the proposed timeline, and iii) provide a description of interim steps to reduce patient risk from noncompliance, including a formal risk assessment. The Company is in the process of converting to the ISBT 128 format, but may not complete the conversion by the May 1, 2010 deadline, in which case the Company may not submit adequate plans as required by the AABB to maintain its “conditional” accreditation. The loss of the Company’s AABB accreditation status could impact the Company’s relationship with selected customers who require blood suppliers be AABB accredited. 10 State and federal laws include anti-kickback and self-referral prohibitions and other regulations that affect the shipment of blood products and the relationships between blood banks, hospitals, physicians and other persons who refer business to each other. Health insurers and government payers, such as Medicare and Medicaid, also limit reimbursement for products and services, and require compliance with certain regulations before reimbursement will be made. The Company devotes substantial resources to complying with laws and regulations; however, the possibility cannot be eliminated that interpretations of existing laws and regulations will result in findings that the Company has not complied with existing regulations. Such a finding could materially harm the Company’s business. Moreover, healthcare reform is continually under consideration by regulators, and the Company does not know how laws and regulations will change in the future. Pandemic or epidemic outbreak of disease could significantly impact blood donations and have a material adverse impact on profitability If swine flu, avian flu, or other disease, were to develop into a worldwide pandemic, or epidemic in one or more of the regions in which the Company operates, the portion of the public that typically donates blood to the Company may be unable, or unwilling to donate, thereby significantly reducing the availability of blood that the Company relies upon to manufacture blood products. In addition, even if suspected diseases prove to be no more virulent than other more common disease, the heightened fear among the public resulting from widespread media coverage may result in dramatic decline in donations. Moreover, if a significant portion of the Company’s workforce becomes ill, is required to stay home to care for ill family members, or is required to stay home in connection with social distancing programs intended to minimize disease transmission, the Company’s operations could be significantly disrupted, which could have a material adverse impact on the Company’s profitability. Federal legislative proposals relating to the provision of health care may have a material effect on the Company There are complex legislative proposals pending in the United States Congress relating to health care insurance coverage, cost containment and payments. It is not possible at this time to evaluate whether there will be a material impact on the Company's operations or profitability from any final legislative enactments in this area, nor from any regulatory actions pursuant to any such legislation. Decrease in reimbursement rates may affect profitability Reimbursement rates for blood products and services provided to Medicaid, Medicare and commercial patients, impact the fees that the Company is able to negotiate with customers. In addition, to the degree that the Company’s hospital customers receive lower reimbursement for the products and services provided by the Company, these customers may reduce their demand for these goods and services, and adversely affect the Company’s revenue. If the Company is unable to increase prices for goods and services, the Company’s profitability may be adversely impacted. Not-for-profit status gives advantages to competitors HemaCare is the only significant blood products supplier to hospitals in the U.S. that is operated for profit and investor owned. The not-for-profit competition is exempt from federal and state taxes, and has substantial community support and access to tax-exempt financing. The Company may not be able to continue to compete successfully with not-for-profit organizations and the business and results of operations may suffer material adverse harm. 11 Potential inability to meet future capital needs could impact ability to operate The Company may not generate sufficient operating cash in the future to finance its operations for the next year. The Company may utilize its credit facility with Wells Fargo to help finance its operations. The Company may need to raise additional capital in the debt or equity markets in order to finance future operations and procure necessary equipment. There can be no assurance that the Company will be able to obtain such financing on reasonable terms or at all. Additionally, there is no assurance that the Company will be able to obtain sufficient capital to finance future expansion. Reliance on relatively few vendors for significant supplies and services could affect the Company’s ability to operate The Company currently relies on a relatively small number of vendors to supply important supplies and services. Significant price increases, or disruptions in the ability to obtain products and services from existing vendors, may force the Company to find alternative vendors. Alternative vendors may not be available, or may not provide their products and services at favorable prices. If the Company cannot obtain the products and services it currently uses, or alternatives at reasonable prices, the Company’s ability to produce products and provide services may be severely impacted, resulting in a reduction of revenue and profitability. Potential adverse effect from changes in the healthcare industry, including consolidations, could affect access to customers Competition to gain patients on the basis of price, quality and service is intensifying among healthcare providers who are under pressure to decrease the costs of healthcare delivery. There has been significant consolidation among healthcare providers seeking to enhance efficiencies, and this consolidation is expected to continue. As a result of these trends, the Company may be limited in its ability to increase prices for products in the future, even if costs increase. Further, customer attrition as a result of consolidation or closure of hospital facilities may adversely impact the Company. Discontinuation of the operations of the Company’s Florida-based research subsidiary may hinder the Company’s ability to generate profits The Company’sFlorida-based research subsidiary recorded a decrease in revenue and a related increase in operating losses throughout the first three quarters of 2007. On November 5, 2007, the Board of Directors of HemaBio closed this operation to avoid further losses. On December 4, 2007, HemaBio executed an Assignment for Benefit of Creditors, under Florida Statutes Section 727.101 et seq., assigning all of its assets to an assignee, who is responsible for taking possession of, protecting, preserving, and liquidating such assets and ultimately distributing the proceeds to creditors of HemaBio according to their priorities as established by Florida law. During 2008, the assignee successfully liquidated most of HemaBio’s assets, including inventory, furniture and equipment. As of December 31, 2009, the assignee was still engaged to complete the liquidation and closure activities. These activities could temporarily increase costs, utilize scarce financial resources, distract management and have a material adverse impact on the Company and its results of operations. In addition, HemaBio creditors could attempt to pursue HemaCare for recovery of unpaid claims if they are not satisfied with the results of the Assignment for Benefit of Creditors process. If HemaBio’s creditors are successful, HemaCare may not have sufficient liquidity to satisfy these obligations. Future technological developments or alternative treatments could jeopardize the business As a result of the risks posed by blood-borne diseases, many companies and healthcare providers are currently seeking to develop alternative treatments for blood product transfusions. HemaCare’s business consists of collecting, processing and distributing human blood products and providing blood related therapeutic services. The introduction and acceptance in the market of alternative treatments may cause material adverse harm to the future profitability for these products and to the Company’s business. 12 Limited access to insurance could affect ability to defend against possible claims The Company currently maintains insurance coverage consistent with the industry; however, if the Company experiences losses or the risks associated with the blood industry increase in the future, insurance may become more expensive or unavailable. The Company also cannot give assurance that as the business expands, or the Company introduces new products and services, that additional liability insurance on acceptable terms will be available, or that the existing insurance will provide adequate coverage against any and all potential claims. Also, the limitations on liability contained in various agreements and contracts may not be enforceable and may not otherwise protect the Company from liability for damages. The successful assertion of one or more large claims against the Company that exceeds available insurance coverage, or changes in insurance policies, such as premium increases or the imposition of large deductibles or co-insurance requirements, may materially and adversely impact the Company’s business. Ability to attract, retain and motivate management and other skilled employees The Company’s success depends significantly on the continued services of key management and skilled personnel. Competition for qualified personnel is intense and there are a limited number of people with knowledge of, and experience in, the blood product and blood service industries. The Company does not have employment agreements with most key employees, nor maintain life insurance policies on them. The loss of key personnel, especially without advance notice, or the Company’s inability to hire or retain qualified personnel, could have a material adverse impact on revenue and on the Company’s ability to maintain a competitive advantage. The Company cannot guarantee that it can retain key management and skilled personnel, or that it will be able to attract, assimilate and retain other highly qualified personnel in the future. Product safety and product liability could provide exposure to claims and litigation Blood products carry the risk of transmitting infectious diseases, including, but not limited to, hepatitis, HIV and Creutzfeldt-Jakob disease. HemaCare screens donors, uses highly qualified testing service providers, and conducts selective blood testing, to test blood products for known pathogens in accordance with industry standards, and complies with all applicable safety regulations. Nevertheless, the risk that screening and testing processes might fail, or that new pathogens may be undetected by them, cannot be completely eliminated. There is currently no test to detect the pathogen responsible for Creutzfeldt-Jakob disease. If patients are infected by known or unknown pathogens, claims may exceed insurance coverage and materially and adversely impact the Company’s financial condition. Targeted partner blood drives involve higher collection costs Partof the Company’s current operations involves conducting blood drives in partnership with hospitals. These blood drives are conducted under the name of the hospital partner and require that all promotional materials and other printed material include the name of the hospital partner. This strategy lacks the efficiencies associated with blood drives that are not targeted to benefit particular hospital partners. As a result, collection costs might be higher than those experienced by the Company’s competition and may impact profitability and growth plans. Bio-Hazard risks could cause the Company to incur substantial costs HemaCare’s operations involve the controlled use of bio-hazardous materials and chemicals. Although the Company believes that its safety procedures for handling and disposing of such materials comply with the standards prescribed by state and federal regulations, the risk of accidental contamination or injury from these materials cannot be completely eliminated. In the event of such an accident, the Company could be held liable for any damages that result, and any such liability could exceed the resources of the Company and its insurance coverage. The Company may incur substantial costs to maintain compliance with environmental regulations as it develops and expands its business. 13 Business interruption due to terrorism and increased security measures in response to terrorism could adversely impact profitability HemaCare’s business depends on the free flow of products and services through the channels of commerce and freedom of movement for patients and donors. Delays or stoppagesin the transportation of perishable blood products and interruptions of mail, financial or other services could have a material adverse impact on the Company’s results of operations and financial condition. Furthermore, the Company may experience an increase in operating costs, such as costs for transportation, insurance and security, as a result of terrorist activities and potential activities, which may target health care facilities or medical products. The Company may also experience delays in receiving payments from payers that have been impacted by terrorist activities and potential activities. The U.S. economy in general is adversely impacted by terrorist activities, and potential activities, and any economic downturn may adversely impact the Company’s results of operations, impair its ability to raise capital or otherwise adversely impact its ability to grow its business. Business interruption due to earthquakes could adversely impact profitability HemaCare’s principal blood products and blood services operations, as well as the Company’s corporate headquarters, are located in Southern California, which is an area known for potentially destructive earthquakes. A severe event in this location could have a substantial negative impact on the ability of the Company to continue to operate. Any significant delay in resuming operations following such an event could cause a material adverse impact on the profitability of the Company. In addition, the Company’s insurance policies do not provide any coverage for damages as a result of an earthquake. Therefore, the Company would bear all of the costs incurred to resume operations after an earthquake and the Company may not have sufficient resources to do so. Evaluation and consideration of strategic alternatives, and other significant projects, may distract management from reacting appropriately to business challenges and lead to reduced profitability As a publicly traded Company, management must constantly evaluate and consider new strategic alternatives, and other significant projects, in an attempt to maximize shareholder value. The Company does not possess a large management team that can both consider strategic alternatives and manage daily operations. Therefore, management distractions associated with the evaluation and consideration of strategic alternatives could prevent management from dedicating appropriate time to immediate business challenges or other significant business decisions. This may cause a material adverse impact on the future profitability of the Company. Strategy to acquire companies may result in unsuitable acquisitions or failure to successfully integrate acquired companies, which could lead to reduced profitability The Company may embark on a growth strategy through acquisitions of companies or operations that complement existing product lines, customers or other capabilities. The Company may be unsuccessful in identifying suitable acquisition candidates, or may be unable to consummate a desired acquisition. To the extent any future acquisitions are completed, the Company may be unsuccessful in integrating acquired companies or their operations, or if integration is more difficult than anticipated, the Company may experience disruptions that could have a material adverse impact on future profitability. Some of the risks that may affect the Company’s ability to integrate, or realize any anticipated benefits from, acquisitions include: ·unexpected losses of key employees or customer of the acquired company; ·difficulties integrating the acquired company’s standards, processes, procedures and controls; ·difficulties coordinating new product and process development; ·difficulties hiring additional management and other critical personnel; ·difficulties increasing the scope, geographic diversity and complexity of the Company’s operations; ·difficulties consolidating facilities, transferring processes and know-how; ·difficulties reducing costs of the acquired company’s business; ·diversion of management’s attention from the management of the Company; and ·adverse impacts on existing business relationships with customers. 14 Articles of Incorporation and Rights Plan could delay or prevent an acquisition or sale of HemaCare HemaCare’s Articles of Incorporation empower the Board of Directors to establish and issue a class of preferred stock, and to determine the rights, preferences and privileges of the preferred stock. This gives the Board of Directors the ability to deter, discourage or make more difficult for a change in control of HemaCare, even if such a change in control would be in the interest of a significant number of shareholders or if such a change in control would provide shareholders with a substantial premium for their shares over the then-prevailing market price for the Company’s common stock. In addition, the Board of Directors has adopted a Shareholder’s Rights Plan designed to require a person or group interested in acquiring a significant or controlling interest in HemaCare to negotiate with the Board. Under the terms of the Company’s Shareholders’ Rights Plan, in general, if a person or group acquires more than 15% of the outstanding shares of common stock, all of the other shareholders would have the right to purchase securities from the Company at a discount to the fair market value of the common stock, causing substantial dilution to the acquiring person or group. The Shareholders’ Rights Plan may inhibit a change in control and, therefore, may materially adversely impact the shareholders’ ability to realize a premium over the then-prevailing market price for the common stock in connection with such a transaction. Quarterly revenue and operating results may fluctuate in future periods, and the Company may fail to meet investor expectations The Company’s quarterly revenue and operating results have fluctuated significantly in the past, and are likely to continue to do so in the future due to a number of factors, many of which are not within the Company’s control. If quarterly revenue or operating results fall below the expectations of investors, the price of the Company’s common stock could decline significantly. Factors that might cause quarterly fluctuations in revenue and operating results include the following: · changes in demand for the Company’s products and services, and the ability to obtain the required resources to satisfy customer demand; · ability to develop, introduce, market and gain market acceptance of new products or services in a timely manner; · ability to manage inventories, accounts receivable and cash flows; · ability to control costs; and · ability to attract qualified blood donors. The level of expenses incurred depends, in part, on the expectation for future revenue. In addition, since many expenses are fixed in the short term, the Company cannot significantly reduce expenses if there is a decline in revenue to avoid losses. Stocks traded on the OTC Bulletin Board are subject to greater market risks than those of exchange-traded stocks since they are less liquid HemaCare’s common stock was delisted from the Nasdaq Small Cap Market on October29, 1998 because of the failure to maintain Nasdaq’s requirement of a minimum bid price of $1.00. Since November2, 1998, the common stock has traded on the OTC Bulletin Board, an electronic, screen-based trading system operated by the Financial Industry Regulatory Authority. Securities traded on the OTC Bulletin Board are, for the most part, thinly traded and generally are not subject to the level of regulation imposed on securities listed or traded on the Nasdaq Stock Market or on another national securities exchange. As a result, an investor may find it difficult to dispose of the Company’s common stock or to obtain accurate price quotations. 15 Stock price could be volatile The price of HemaCare’s common stock has fluctuated in the past and may be more volatile in the future. Factors such as the announcements of government regulation, new products or services introduced by the Company or by the competition, healthcare legislation, trends in health insurance, litigation, fluctuations in operating results and market conditions for healthcare stocks in general could have a significant impact on the future price of HemaCare’s common stock. In addition, the stock market has from time to time experienced extreme price and volume fluctuations that may be unrelated to the operating performance of particular companies. The generally low volume of trading in HemaCare’s common stock makes it more vulnerable to rapid changes in price in response to market conditions.The market price of the Company’s common stock could decline as a result of sales by, or the perceived possibility of sales by, existing stockholders. Most of the Company’s outstanding shares are eligible for public resale pursuant to Rule 144 under the Securities Act of 1933, as amended. Approximately 1.7 million shares of the Company’s common stock are currently held by affiliates and may be sold pursuant to an effective registration statement or in accordance with the volume and other limitations of Rule 144 or pursuant to other exempt transactions. Future sales of common stock by significant stockholders, including affiliates, or the perception that such sales may occur, could depress the price of the Company’s common stock. Future sales of equity securities could dilute the Company’s common stock The Company may seek new financing in the future through the sale of its securities. Future sales of common stock or securities convertible into common stock could result in dilution of the common stock currently outstanding. In addition, the perceived risk of dilution may cause some shareholders to sell their shares, which may further reduce the market price of the common stock. Lack of dividend payments could impact the price of the Company’s common stock The Company intends to retain any future earnings for use in its business, and therefore does not anticipate declaring or paying any cash dividends in the foreseeable future. The declaration and payment of any cash dividends in the future will depend on the Company’s earnings, financial condition, capital needs and other factors deemed relevant by the Board of Directors. In addition, the Company’s credit agreement prohibits the payment of dividends during the term of the agreement. Ability to utilize net operating loss carryforwards may be limited, resulting in income taxes sooner than currently anticipated As of December 31, 2009, the Company had net operating loss carryforwards (“NOL”) of approximately $6.5 million for federal income tax purposes that will begin to expire in 2011, and $10.7 million for state income tax purposes that will begin to expire in 2017. These NOLs may be used to offset future taxable income, to the extent the Company generates any taxable income, and thereby reduces or eliminates future federal income taxes otherwise payable. Section 382 of the Internal Revenue Code imposes limitations on a corporation's ability to utilize NOLs if it experiences an ownership change as defined in Section 382. In general terms, an ownership change may result from transactions increasing the ownership of certain stockholders in the stock of a corporation by more than 50 percent over a three-year period. In the event that an ownership change has occurred, or were to occur, utilization of the Company’s NOLs would be subject to an annual limitation under Section 382 determined by multiplying the value of the Company’s stock at the time of the ownership change by the applicable long-term tax-exempt rate as defined in the Internal Revenue Code. Any unused annual limitation may be carried over to later years. The Company could experience an ownership change under Section 382 as a result of events in the past in combination with events in the future. If so, the use of the Company’s NOLs, or a portion thereof, against future taxable income may be subject to an annual limitation under Section 382, which may result in expiration of a portion of the NOLs before utilization. Therefore, the Company could be liable for income taxes sooner than otherwise would be true if the Company were not subject to Section 382 limitations. 16 Use and disclosure of patient or donor information is subject to privacy and security regulations, which may result in increased costs While collecting blood from donors, or while performing therapeutic procedures for patients, the Company may collect, use, disclose, maintain and transmit patient information in ways that will be subject to many of the numerous state, federal and international laws and regulations governing the collection, use, disclosure, storage, transmission and/or confidentiality of patient-identifiable health information, including the administrative simplification requirements of the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations (“HIPAA”). The HIPAA Privacy Rule restricts the use and disclosure of patient information, and requires safeguarding that information. The HIPAA Security Rule establishes elaborate requirements for safeguarding patient information transmitted or stored electronically. HIPAA applies to covered entities, which may include healthcare facilities and does include hospitals that will contract for the use of the Company’s services. The HIPAA rules require covered entities to bind contractors like the Company to comply with certain burdensome HIPAA rule requirements known as business associate requirements. The Company may be required to make costly system purchases or system modifications, and make significant and burdensome changes to the Company’s policies and procedures in order to comply with the HIPAA rule requirements. Inappropriate disclosure of protected information may result in significant liability to the Company and adversely affect the Company’s profitability. In addition, other Federal and state consumer protection laws may also apply to the Company’s collection, use, storage, and disclosure of other personal information of donors or patients. The Company’s efforts to adhere to these laws, or any failure to abide by these laws, may result in significant liability for the Company or increase the Company’s cost of doing business. Evaluation of internal control and remediation of potential problems will be costly and time consuming and could expose weaknesses in financial reporting The regulations implementing Section404 of the Sarbanes-Oxley Act of 2002 require management to perform an assessment of the effectiveness of the Company’s internal control over financial reporting beginning with its Annual Report on Form10-K for the fiscal year ending December31, 2007. The Company’s independent registered public accounting firm will be required to test and evaluate the design and effectiveness of such controls beginning with the Annual Report on Form 10-K for the fiscal year ending December31, 2010. This process is expensive and time consuming, and requires significant attention of management. This process can reveal material weaknesses in internal controls that will require remediation. See “Item 9A. Controls and Procedures” elsewhere in this report. The remediation process may also be expensive and time consuming, and management can give no assurance that the remediation effort will be completed on time or be effective. In addition, management can give no assurance that additional material weaknesses in internal controls will not be discovered. Management also can give no assurance that the process of evaluation and the auditor’s attestation will be completed on time. The disclosure of a material weakness, even if quickly remedied, could reduce the market’s confidence in the Company’s financial statements and harm the Company’s stock price, especially if a restatement of financial statements for past periods is required. If the Company is unable to adequately design its internal control systems, or prepare an “internal control report”, to the satisfaction of the Company’s auditors, the Company’s auditors may issue a qualified opinion on the Company’s financial statements. Item 1B Unresolved Staff Comments None. 17 Item 2 Properties On February24, 2006, the Company entered into a lease for approximately 19,600 square feet located in Van Nuys, California to house corporate offices, mobile blood drive operations, a blood component manufacturing lab and a blood products distribution operation. The Company occupied this facility in November 2006. The rent for this facility started at approximately $36,000 per month; however, the lease provides for 3% rent escalation upon the annual anniversary of the beginning of the lease term, and for increases in the cost of common area maintenance. The rent for this facility currently is approximately $39,800 per month. The lease on this space expires July 31, 2017; however, the Company has one five-year option to extend this lease at the then current market price. On April 11, 2007, the Company entered into an amendment to add approximately 7,200 square feet to this lease to house a donor center and supply warehouse. This amendment added $13,250 per month in rent expense, which adjusts annually by 3.9% on the anniversary of the lease commencement date. The rent for this facility currently is approximately $14,300 per month. As part of the lease agreement, the Company received approximately $508,000 in tenant improvement allowance from the landlord. The Company leases space for offices, a laboratory, a manufacturing facility for blood components and a distribution center in a 3,600 square foot facility in Scarborough, Maine. The monthly rent is approximately $6,100, and the lease term expires October 31, 2012. The Company also leases space for a donor center in a 1,300 square foot facility in Scarborough, Maine. The monthly rent is approximately $1,900. The lease term expires October 21, 2010, and the Company has the option to extend the lease for an additional two-year term at an escalated rental rate that adjusts 3.5% annually. The Company also leases space for a donor center in a 2,500 square foot facility in Bangor, Maine. The monthly rent is approximately $4,600. The lease term expires December 31, 2011, and the Company has the option to extend the lease for one additional five-year term at rates adjusted for changes in the Consumer Price Index. The Company leased a 600 square foot office space in White Plains, New York, which expired July 31, 2009 and has not been renewed. The Company entered into a lease agreement on June 1, 2009 for a 1,625 square foot office space in White Plains, New York. This lease expires on May 14, 2014, and the current rent is $3,900 with annual adjustments of 2%. The Company moved its operations to the new location in July 2009. The Company leases a 1,500 square foot donor center on the campus of one of its client hospitals for a monthly amount of $3,700. The lease expires June 30, 2011. The Company entered into a second lease agreement with this client on August 1, 2009 for an additional 1,631 foot donor center. This lease expires December 31, 2010 and the monthly rent is $2,500. We believe that our facilities are suitable, in good condition, and adequate to meet our current and foreseeable needs. Item 3 Legal Proceedings From time to time, the Company is involved in various routine legal proceedings incidental to the conduct of its business. Management does not believe that any of these legal proceedings will have a material adverse impact on the business, financial condition or results of operations of the Company, either due to the nature of the claims, or because management believes that such claims should not exceed the limits of the Company’s insurance coverage. The Company is not currently involved in any litigation that requires disclosure in this report. 18 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and issuer purchases of equity securities The Company's common stock is quoted on the OTC Bulletin Board under the symbol HEMA.OB. The following table sets forth the range of high and low closing bid prices of the common stock, as reported by the OTC Bulletin Board, for the periods indicated. These prices reflect inter-dealer quotations, without retail markups, markdowns, or commissions, and do not necessarily represent actual transactions. The prices appearing below were obtained from the National Quotation Bureau. Quarter ended High Low High Low March 31 June 30 September 30 December 31 On March 8, 2010, the closing bid price of the Company’s common stock was $0.63. Shareholders are urged to obtain current market quotations for the Company’s common stock. The Company has never paid any cash dividends on its common stock. The Company intends to retain any future earnings for use in its business, and therefore, does not anticipate declaring or paying any cash dividends in the foreseeable future. The declaration and payment of any cash dividends in the future will depend upon the Company’s earnings, financial condition, capital needs, line of credit requirements and other factors deemed relevant by the Board of Directors. The Company may not pay any cash dividends on its common stock without the written consent of its lender. On March 8, 2010, the Company had approximately 247 shareholders of record of its common stock. Item 6 Selected Financial Data Intentionally omitted. Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations General HemaCare operates in two primary business segments. The first is the blood products segment which supplies hospitals and health research related organizations with red blood cells, apheresis platelets, and other blood products. The Company operates and manages donor centers and mobile donor vehicles to collect blood products from donors, and purchases blood products from other suppliers. Additionally, the Company operates a blood services segment, wherein the Company performs therapeutic apheresis procedures, stem cell collection and other blood treatments on patients with a variety of disorders. Blood services are usually provided under contract with hospitals as an outside purchased service. In November 2007, the Board of Directors of HemaBio closed the Company’s Florida-based research blood products subsidiary that sourced, processed and distributed human biological specimens, manufactured quality control products and provided clinical trial management and support services. With the closure of HemaBio, the Company reports the financial results for 2008 and 2009 of HemaBio, as well as the impact of the closure activities, as “Discontinued Operations” on the income statement. 19 Results of Operations The following table sets forth, for the periods indicated, statement of income data as a percentage net revenue and the percentage dollar (decrease) increase of such data from period to period. Percent of Total Revenue Percentage (Decrease)Increase Years Ended December 31, Years Ended December 31, Continuing Operations 2009 to 2008 Revenue 100.0% 100.0% (3.3%) Operating costs 82.3% 82.7% (3.8%) Gross profit 17.7% 17.3% (1.0%) General and administrative expenses 15.3% 15.7% (5.4)% Income from operations before other income 2.4% 1.6% 44.0% Other income 0.0% 0.9% (100.0%) Income before income taxes 2.4% 2.5% (6.7)% (Benefit) provision for income taxes (0.1%) 0.1% (168.3)% Income 2.5% 2.4% 1.0% Discontinued Operations (Loss) income from discontinued operations (0.1%) 0.2% (162.5%) Consolidated Net income 2.4% 2.6% (12.7%) 20 Year ended December 31, 2009 compared to the year ended December 31, 2008 Overview During the first half of 2009, the Company’s strong customer relationships caused an increase in the volume of blood products sold, and therefore resulted in an increase in the utilization of the Company’s production capacity. This resulted in an increase in profit margins as more of the Company’s fixed costs were allocated across a larger volume of products sold. As the year progressed, the weakness in the economy began to impact the blood products industry. During the last six months of 2009, the supply of blood products steadily increased as individuals deferred healthcare decisions as a result of unemployment, or other financial insecurities. This caused an unprecedented industry wide surplus of blood products as blood suppliers were generally slow to reduce production. In order to move excess inventory, blood suppliers lowered prices to levels not seen in recent years. This increased level of competition caused the Company to lose market share to lower price suppliers. As a result of the decrease in capacity utilization, profit margins for blood products were generally lower in the second half of the year. The Company generated net income in 2009 of $855,000, or $.09 basic and $.08 fully diluted earnings per share, compared to net income in 2008 of $979,000, or $.10 basic and fully diluted earnings per share. For continuing operations, revenue decreased $1,231,000, or 3.3%, to $36,387,000 in 2009 from $37,618,000 for 2008, and is attributable to a decrease in blood products and blood services revenue of 3.3%, and 3.0%, respectively. Gross profit from continuing operations decreased 1% to $6,452,000 in 2009 from $6,502,000 in 2008 due primarily to the decrease in revenue offset by a 5% increase in the average selling price for red cell and platelet products. The decrease in revenue, and the increase in average selling price, were both principally the result of a decrease in sales volume to lower priced customers in 2009 compared to 2008. General and administrative expenses decreased $318,000, or 5.4%, in 2009 to $5,575,000 from $5,893,000 in 2008. As a percent of total revenue, general and administrative expenses decreased from 15.7% in 2008 to 15.3% in 2009. Discontinued operations results decreased from income of $80,000 in 2008 to a loss of $50,000 in 2009. The loss in 2009 consisted of accrued interest on outstanding notes payable. The income in 2008 pertained to the sale of inventory previously written off, netted against closure costs and asset write offs. In 2009, the Company recorded a $28,000 benefit for income taxes, compared to a $41,000 provision for income taxes in 2008. The benefit in 2009 was primarily the result of a federal refundable research and development tax credit. Blood Products For this business segment, the following table summarizes the revenue and gross profit for 2008 and 2009: Blood Products Variance $ Variance % Revenue (3.3%) Gross Profit (1.9%) Gross Profit % 15.0% 14.7% n/a n/a The 3.3% decrease in revenue was primarily due to i) an 11.6% decrease in the number of red blood cell units sold in the Company’s California-based blood product operation; ii) a 21.8% decrease in the number of red blood cell units sold in the Company’s Maine-based blood products operation, and iii) a 74.0% decrease in the number of cryoprecipitate units sold. The decrease in red cell volume in California was principally caused by a substantial reduction in purchases by one of the Company’s high volume, low priced, customers. The decrease in red cell volume in Maine was principally caused by a reduction in collections from mobile blood drives. Offsetting these decreases was a 5% increase in the average selling price for red cell and platelet products, principally in California, due to the decline in sales noted previously to one of the Company’s larger low priced customers. 21 Blood products gross profit decreased 1.9% in 2009 due primarily to the decrease in revenue; however, the increase in the average selling price resulted in an increase in the gross profit percentage to 15.0% in 2009, compared to 14.7% in 2008. Blood Services For this business segment, the following table summarizes the revenue and gross profit for 2008 and 2009: Blood Services Variance $ Variance % Revenue (3.0%) Gross Profit 1.5% Gross Profit % 28.0% 26.7% n/a n/a Blood services revenue decreased 3.0% primarily due to a 1.0% decrease in the number of procedures performed in the Company’s Mid-Atlantic market, and a 1.5% decrease in the number of procedures performed in the Company’s California market. The 1.5% increase in gross profit in 2009 was primarily the result of a change in procedure mix to higher profit procedures, such as plasmapheresis, compared to 2008 when the Company performed a higher number of lower margin photopheresis procedures. The change in procedure mix also caused an increase in the gross profit percentage to 28.0% in 2009, compared to 26.7% in 2008. General and Administrative Expenses The following table summarizes general and administrative expenses for 2008 and 2009: General and Administrative Expense Variance $ Variance % Total (5.4%) General and administrative expenses decreased 5.4% primarily as a result of i) a decrease in officer salaries of $145,000, ii) a decrease in personnel programs of $127,000, iii) a decrease in bad debt expense of $88,000, iv) a decrease in general insurance costs of $68,000 and iv) a decrease in investor relation expenses of $30,000. These decreases were partially offset by i) an increase in the cost of outside services of $132,000 and ii) an increase in bank service charges of $88,000. The decrease in officer salaries was the result of changes in executive management, specifically the appointment of John Doumitt as the Company’s Chief Executive Officer in late 2008 who was an executive of the Company during the first nine months of 2008. Following Mr. Doumitt’s appointment, the Interim Chief Executive Officer, who was also employed for most of 2008, was no longer employed in that capacity. The decrease in personnel programs was caused by the elimination of an accrual for a 401(k) match in 2009, whereas the Company recognized $109,000 in 2008. The Company’s overall improvement in profitability, and a reduction in loss claims, caused the decrease in liability insurance expense in 2009 compared to 2008. The decrease in bad debt expense was the result of enhancements in the Company’s collection efforts. The increase in the cost of outside services was due to an increase in consulting costs related to Sarbanes-Oxley compliance. The increase in bank service charges was the result of the change in banking relationships from Comerica to Wells Fargo in the second quarter of 2008. 22 General and administrative expenses as a percent of revenue decreased to 15.3%in 2009 from 15.7% in 2008. Other Income and Expense No other income and expense was recorded in 2009; however, the Company recognized $331,000 in net other income in 2008, which was primarily the result a litigation settlement with the former owners of HemaBio. Income Taxes – Continuing Operations For continuing operations, the Company recorded a $28,000 benefit for income taxes in 2009, compared with a $41,000 for income taxes in 2008. In 2009, the Company recognized a federal refundable research and development tax credit which was the principal cause for the reduction in income taxes. The provision for 2008 was principally from state income and capital taxes. Discontinued Operations On November 5, 2007, the Board of Directors of the Company’s wholly owned subsidiary, HemaCare BioScience, Inc. (“HemaBio”), in consultation with, and with the approval of, the Board of Directors of the Company, decided that it was in the best interest of HemaBio’s creditors to close all operations of HemaBio. On December 4, 2007, HemaBio executed an Assignment for Benefit of Creditors, under Florida Statutes Section 727.101 et seq. (“Assignment”), assigning all of its assets to an assignee, who is responsible for taking possession of, protecting, preserving, and liquidating such assets and ultimately distributing the proceeds to creditors of HemaBio according to their priorities as established by Florida law. The assignee continues to fulfill his obligations under the Assignment, but has not concluded his efforts to liquidate all of the assets or complete a final distribution of all proceeds to HemaBio’s creditors. All of the costs incurred in 2009 associated with the Assignment were estimated and accrued in prior periods, with the exception of $50,000 in interest expense that HemaBio continued to accrue on two notes payable to former investors of HemaBio. 2009 and 2008 Quarterly Financial Data The following table presents unaudited statement of income data for each of the eight quarters ended December 31, 2009. Management believes that all necessary adjustments have been included to fairly present the quarterly information when read in conjunction with the consolidated financial statements. The operating results for any quarter are not necessarily indicative of the results for any subsequent quarter. 23 UNAUDITED (In Thousands, Except Share and Per Share Data) Quarter Ended Quarter Ended March31 June30 Sept.30 Dec. 31 March31 June30 Sept.30 Dec. 31 Continuing Operations Revenue $ Gross profit Income before other expense 92 59 84 Other expense (income) - 65 ) - Income before income taxes 92 84 Income tax provision (benefit) 5 40 - (4
